Citation Nr: 1022882	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-29 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jared Haynie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to 
March 1989, and from November 1990 to May 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The Veteran does not have chronic fatigue syndrome.  Her 
symptoms of chronic fatigue are caused by her service-
connected fibromyalgia.


CONCLUSION OF LAW

The criteria for service connection for chronic fatigue 
syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran and her representative contend that she is 
entitled to service connection for chronic fatigue syndrome.  
Initially, the Board notes that VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has satisfied its duties to notify the Veteran.  In an 
April 2007 letter, VA informed the Veteran of the evidence VA 
had received to date, the evidence VA was responsible for 
obtaining, how the Veteran could help VA going forward, and 
what the evidence must show to support her claim.  The letter 
also explained how disability ratings and effective dates are 
assigned.

VA also has a duty to assist a claimant in the development of 
the claim.  This duty includes (1) assisting the claimant in 
the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (holding that when the Board addresses a question 
that has not been addressed first by the RO, it must consider 
whether the claimant was given adequate notice, and if not, 
whether the claimant was prejudiced thereby).

In this case, the RO obtained the Veteran's service treatment 
records, VA treatment records, and pertinent private 
treatment records.  In addition, the Veteran underwent two VA 
examinations (in August 2007 and November 2009).

The Board finds that VA has fulfilled its duty to assist in 
every respect.


II.  Service Connection

The Veteran and her representative contend she is entitled to 
service connection for chronic fatigue syndrome.  
Specifically, she contends that because she served in the 
Southwest Asia theater of operations during the Persian Gulf 
War, she is entitled to service connection under 38 C.F.R. § 
3.317.  Service records confirm that the Veteran served in 
the Southwest Asia theater during the Persian Gulf War.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Generally, to establish service connection, a veteran must 
show evidence of a current disability, evidence of in-service 
incurrence or aggravation of a disease or injury, and 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 U.S.C.A. §§ 1110, 
1131, 5107(a); 38 C.F.R. § 3.303; Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War may be entitled to 
service connection under 38 C.F.R. § 3.317.  Under that 
section, service connection is warranted where a Persian Gulf 
veteran exhibits "objective indications" of a qualifying 
"chronic disability" that became manifest during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more no 
later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).  The 
Board notes that presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d).

"Objective indications" of chronic disability include both 
signs (in the medical sense of objective evidence perceptible 
to an examining physician) and other, non-medical indicators 
that are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  Signs or symptoms that may be manifestations of 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to, the 
following: (1) fatigue; (2) signs or symptoms involving skin; 
(3) headaches; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  38 C.F.R. § 3.317(b).

A "chronic disability" is defined as one that has existed 
for six months or more, or that exhibits intermittent 
episodes of improvement and worsening over a six-month 
period.  The six-month period of chronicity is measured from 
the earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  38 C.F.R. § 3.317(a)(4).

There are three types of qualifying chronic disabilities 
under 38 C.F.R. § 3.317: (1) an undiagnosed illness; (2) a 
medically unexplained chronic multisymptom illness; and (3) a 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.

Although the decision here focuses primarily on the second 
type of qualifying disability, nevertheless, all three types 
of chronic disabilities are discussed here (briefly) for 
purposes of outlining the relevant criteria.  First, an 
undiagnosed illness is defined as a condition that by 
history, physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis.

Second, a medically unexplained chronic multisymptom illness 
is defined by "a cluster of signs or symptoms"; has no 
conclusive pathophysiology or etiology; and is characterized 
by overlapping symptoms and signs such as fatigue, pain, 
disability out of proportion to physical findings, and 
inconsistent demonstration of laboratory abnormalities.  
Chronic multisymptom illnesses of partially understood 
etiology and pathophysiology are not considered medically 
unexplained.  Examples of disabilities that meet the above 
criteria include chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2).

The third type of qualifying chronic disability is a 
diagnosed illness that the Secretary has determined in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service connection.  To date, the Secretary 
has not identified any diagnosed illness that warrants a 
presumption of service connection under 38 C.F.R. § 
3.317(a)(2)(i)(C).

In this case, service treatment records are void of any 
complaints of, treatment for, or diagnoses of chronic fatigue 
syndrome, although they do show that the Veteran complained 
of sleeping problems that had apparently resolved by April 
1991.

Turning to the relevant post-service evidence, the Board 
initially notes voluminous private medical records-dating 
from October 1995 to June 2009-that document the Veteran's 
complaints of and treatment for symptoms of chronic fatigue, 
characterized by daytime tiredness, diminished energy, 
feeling "tired and worn out," and the appearance (as noted 
by examiners) of fatigue and tiredness.  These private 
medical records also show that the Veteran has been diagnosed 
with (and is currently diagnosed with) insomnia and 
fibromyalgia, both of which are manifested in part by the 
Veteran's symptoms of chronic fatigue.

The records, however, show no diagnosis of chronic fatigue 
syndrome.  Rather, the private examiners consistently 
characterized the Veteran's chronic fatigue as a symptom of 
her diagnosed fibromyalgia or insomnia.  For example, a March 
2006 private examiner attributed her fatigue to insomnia; a 
July 2003 examiner diagnosed the Veteran with probable 
myofascial pain disorder or fibromyalgia "based on her 
diffuse aches and pains, fatigue, disturbed sleep[,] and 
tender points on exam"; and an August 2008 examiner 
confirmed the diagnosis of fibromyalgia and indicated that it 
(the fibromyalgia) was characterized by pain, fatigue, and 
poor sleep quality.

In August 2007, the Veteran underwent a VA examination.  The 
Veteran described her problem as chronic fatigue that came on 
in the 1990s, particularly after giving birth to her three 
children (her children were born in 1993, 1995, and 1996).  
She indicated that her fatigue had become progressively 
worse.  There was no debilitating fatigue and no fatigue that 
lasted twenty-four hours or longer after exercise.  Her other 
symptoms included occasional generalized muscle aches, 
occasional migratory joint pains, frequent sleep disturbance, 
and frequent headaches.  The Veteran reported that she was 
also being treated for depression.

The examiner diagnosed the Veteran with depression-linked 
fatigue; depression; fibromyalgia; chronic insomnia; and 
post-viral benign positional vertigo.  In somewhat confusing 
terminology, the examiner opined that the Veteran's chronic 
fatigue could not "be linked nor either of the other claims 
without mere speculation. -Comorbid depression is confounding 
such."

In November 2009, the Veteran underwent a second VA 
examination.  She described her problem as chronic fatigue 
that came on gradually after the birth of her third child.  
She reported that she was also treated for post-partum 
depression during the same period.  She denied any 
correlation between her depression and fatigue, indicating 
there were days she had depression and no fatigue, and vice 
versa.  She reported that her chronic fatigue had become 
progressively worse.  She denied having low-grade fevers, 
non-exudative pharyngitis, palpable or tender cervical or 
axillary lymph nodes, or migratory joint pains.

Although her fatigue came on daily, there was no debilitating 
fatigue and no fatigue that lasted twenty-four hours or 
longer after exercise.  Twice each week she was too tired to 
eat in the evening and preferred instead to sleep.  She 
procrastinated chores because she was too tired.  She made 
her shopping trips shorter, exercised less frequently, and 
rode her motorcycle only three times all summer (she usually 
enjoyed weekly rides).  Her symptoms included frequent 
generalized muscle aches, occasional headaches, and frequent 
sleep disturbance.

The examiner was asked to speak directly to the question as 
to whether the Veteran was diagnosed with chronic fatigue 
syndrome.  The examiner stated that the Veteran's current 
symptomatology was "not caused by or a result of" chronic 
fatigue syndrome, and further, that her symptoms could "all 
be ascribed" to her service-connected fibromyalgia.  Perhaps 
for clarity, the examiner repeated that the Veteran's 
symptoms were caused by or a result of her service-connected 
fibromyalgia.  The examiner indicated that the Veteran did 
not meet at least six of the ten chronic fatigue syndrome 
diagnostic criteria.

Next, the Board notes several lay statements in the record, 
including the Veteran's own statements as well as statements 
from the Veteran's husband, mother, and a long-standing 
acquaintance.  The essence of these statements is that years 
ago (approximately sometime in the early 1990s) the Veteran 
was happier, less irritable, more vibrant, and more energetic 
than she now is.  The statements offer several specific 
examples of times when the Veteran was unable to function 
normally because of her extreme fatigue.

After evaluating all the evidence, the Board finds that the 
evidence does not show that the Veteran is diagnosed with 
chronic fatigue syndrome.  The Veteran is no doubt competent 
to report the onset and worsening of her chronic fatigue 
symptoms, such as daytime tiredness, low energy, and so 
forth.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay 
persons are competent to make observations that do not 
require specialized knowledge or training).  The Veteran is 
not qualified, however, to diagnose herself as having chronic 
fatigue syndrome.  A person who lacks the relevant medical 
training is not qualified to diagnose conditions that require 
medical experience, training, or education to identify.  See 
Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that 
lay persons are competent to diagnose and identify varicose 
veins because varicose veins are capable of observation and 
identification even without medical training).  The Board 
finds that medical training is required to properly diagnose 
chronic fatigue syndrome (as opposed to merely symptoms of 
chronic fatigue).  Because there is no indication that the 
Veteran has such medical training, she is not competent to 
diagnose, on her own accord, chronic fatigue syndrome.

Given the absence of evidence of a current diagnosis of 
chronic fatigue syndrome, the Board is unable to grant the 
Veteran's claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of 
proof of a present disability there can be no valid 
claim.").  Specifically, because the evidence does not 
support a finding of a current diagnosis of chronic fatigue 
syndrome, the Board is unable to grant the claim on a 
presumptive basis under 38 C.F.R. § 3.317.  For the same 
reason (i.e., no current diagnosis), the Board is unable to 
grant the claim on a theory of direct service connection.

In arriving at the above conclusion, the Board has considered 
the doctrine of reasonable doubt but finds that the 
preponderance of the evidence is against a finding of 
entitlement to service connection; the claim is therefore 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312; 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board 
rules against a veteran in a case where there are "two 
permissible views" of the evidence, the Board must provide 
an "adequate statement of [its] reasons or bases" in 
support of its determination that the veteran is not entitled 
to the benefit of the doubt) (internal quotations omitted).


ORDER

Entitlement to service connection for chronic fatigue 
syndrome is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


